Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
         Claims 1-19 remain pending in the application. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable  
Batchelder (US 5884691) in view of Choudhury (US 20170186667, cited previously) and Bratkovski (US 20120006514)

a bottom 14; a plurality of fins 20, disposed on the bottom, each of the plurality of fins comprising a reference plane and a plurality of protrusions, and the reference plane being formed by a flowing direction and a height direction perpendicular to the flow direction,


    PNG
    media_image1.png
    457
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    516
    media_image2.png
    Greyscale

 wherein adjacent two of the plurality of protrusions in a row are formed on the same fin and arranged along the flowing direction (air flow direction in the figure above) and are convex toward opposite directions with respect to the reference plane, projections of the adjacent two of the plurality of protrusions in the same row are non-overlapped on the reference plane (reference plane is the vertical blue line above), and rows of through holes are formed by adjacent two of the plurality of protrusions formed on the same fin along the flowing direction.
Batchelder does not teach a cover, disposed on the plurality of fins; a plurality of side walls, disposed between the bottom and the cover, and surrounding the plurality of fins, wherein one of the plurality of side walls or the cover has an inlet while another one of the plurality of side walls or the cover has an outlet, a liquid is capable of flowing through 
Choudhury teaches a cover (top cover is horizontal portion shown in Fig.4B), disposed on the plurality of fins; a plurality of side walls (side walls of the top cover), disposed between the bottom and the cover, and surrounding the plurality of fins, wherein ( - -one of the plurality of side walls or - -) the cover has an inlet 415 (Fig.4B) while ( - -another one of the plurality of side walls or  -- - ) the cover has an outlet 420 (Fig.4B) , a liquid is capable of flowing through the heat sink by entering the inlet and exiting by the outlet; and a base (425 or base shown in Fig.4D) the bottom of the heat sink is disposed on the base.
 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to add the cover configuration, as disclosed in Choudhury in the device of Batchelder in order to achieve improved thermal management of the electronic device ([0042]).
Further although Batchelder in view of Choudhury teaches the general definition of convex shape ( that is a bulge shape in Batchelder) , however Batchelder in view of Choudhury does not teach a rounded bulge shape of a convex protruded contour, however it would have been obvious to one of ordinary skill in the art, before the effective filing date, to vary the bulged contour of Batchelder’s convex protrusion 
    PNG
    media_image3.png
    55
    66
    media_image3.png
    Greyscale
 into a more rounded convex bulge, that is a well-known shape of cooling channels in heat dissipation devices, as disclosed in Bratkovski that discloses the shape 
    PNG
    media_image4.png
    102
    123
    media_image4.png
    Greyscale
 in order to optimize the size, number and geometry of the resulting channels  ([0069], [0061],[0066] and Fig.7-13 in Bratkovski).
 Regarding claim 2, Batchelder in view of Choudhury and Bratkovski teaches a thermal module wherein each of the plurality of protrusions has at least two folds.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable  
Batchelder (US 5884691) in view of Choudhury (US 20170186667, cited previously) and Bratkovski (US 20120006514) and further in view of Sayir (US 20070053168)
 Regarding claim 3, Batchelder in view of Choudhury and Bratkovski teaches various shapes for the cooling channels ([0069] in Bratkovski), wherein a number of the at least the folds is two, but does not explicitly teach each of the plurality of protrusions further has a parallel portion parallel to the reference plane and connected between the two folds. However, cooling channels with each of the plurality of protrusions further has a parallel portion parallel to the reference plane is one of the many shapes known in the art as disclosed in Sayir (Fig.12 and [0080]) in order to conform to the base to accommodate curvatures and other deviations in planarity in the electronic package or other surface to which the base plate ([0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the honey comb shape wherein each of the plurality of 
Regarding claim 4, Batchelder in view of Choudhury, Bratkovski and Sayir teaches the thermal module, wherein the two folds are symmetrically formed with respect to an axis perpendicular to the parallel portion (From Fig.12 of Sayir) The same reason to combine art as in claim 3 applies.
Regarding claim 5, Batchelder in view of Choudhury, Bratkovski and Sayir teaches the invention set forth in claim 4 above but does not explicitly teach a length of the parallel portion is greater than a vertical distance between the parallel portion and the reference plane. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the dimensions of the channels disclosed in Batchelder in view of Choudhury, Bratkovski and Sayir (from the teachings of Bratkovski and Sayir) in order to select the dimensions are selected based on the cooling requirements (from teachings of [0069], [0061], [0066] and Fig.7-13 in Bratkovski and from [0068], [0080] in Sayir).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder in view of Choudhury and Bratkovski and further in view of Inagaki (US 20050121173, cited previously)


In the same field of endeavor, Inagaki teaches a heat management structure with microchannels 211,212 (for example in Fig.10) wherein  hf is in 1-5 mm range ([0054]), and 
hf/2+tp ([0057]) is approximately the term ‘W’ as claimed, which is (1-5mm)/2 + tp (tp is lower than 5mm in [0057]), for example , let hf=2 and tp=1.0 mm, so hf/2+tp =2 mm =W and further D is the pitch which is ht/2 and ht =2hf+4tp= 2x1.8 (from [0213]) + 4x0.4 (from [0210]) = 3.6+1.6=5.2. Therefore 
D=ht/2=2.6 mm for claim 7 and 
 W=2mm, D=2.6 mm, therefore 0.2x2.6<2<0.8x2.6 = 0.52<2<2.08 (which is the claimed relation 0.2D<W<0.8D for claim 6) in order to optimize the cooling capacity {0056]).
Although the relationship for claims 6 and 7 are disclosed for the microchannel shape of Inagaki, which is not exactly same as the shape of the microstructure of Batchelder in view of Choudhury and Bratkovski. However, since Inagaki teaches that the dimensions of the micro-channels in the same mm range (as disclosed in [0194] - [0201]) and  depend on factors such as cooling capacity ([0034],[0056]), heat transfer area and flow resistance ([0053]-[0054]), heat transfer property ([0057]), light weight and corrosion resistance ([0067]) ;flow rate ([0018],it would have been obvious to one of ordinary skill 

Regarding claim 8, wherein each of the plurality of fins has a height H perpendicular to the flowing direction, wherein H is greater than 10 mm and less than 30 mm, Batchelder in view of Choudhury and Bratkovski teaches the coolant passage/direction as 21 (abstract) in Fig.3 of Inagaki, therefore the height perpendicular to the flowing direction for the plurality of fins is considered as length of the fins in the horizontal direction shown in the W direction (see below), that is shown by blue line below

    PNG
    media_image5.png
    282
    584
    media_image5.png
    Greyscale

However, Inagaki indicates that this height wp is chosen according to the electronic device width “we” (Fig.10 and [0199]) and is greater than the width of the electronic device to be cooled but does not disclose the range of greater than 10 mm and less 

Regarding claim 9, Batchelder in view of Choudhury, Bratkovski and Inagaki teaches the thermal module , further comprising at least one partition 202 ([0229] in Inagaki)  extended along the flowing direction and connected with one of the plurality of side walls to guide a flow of the liquid (Fig.9 and [0229] in Inagaki). Therefore from the teachings of Inagaki, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the partition, extended along the flowing direction and connected with one of the plurality of side walls in order to guide a flow of the liquid.

 Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LeGrande (US 20130114098, cited previously)   in view of Choudhury (US 20170186667, cited previously) , Bratkovski (US 20120006514) and Loong (US 20130264701, cited previously)

Regarding claim 10, LeGrande teaches a projector (claim 1 of LeGrande), comprising:

a power supply (power supply), disposed in the housing;
an optical engine (such as mirrors in claim 1 of LeGrande) , disposed in the housing and adapted to transmit light to the projection lens (claim 1 of LeGrande) ;
a light source (claim 1 of LeGrande), disposed in the housing, emitting light to the optical engine and generating heat, wherein the power supply supplies power to the light source and the optical engine; a thermal module, disposed in the housing and comprising: a heat sink [0030]).
LeGrande does not teach the details of the heat-sink and the cover.
Batchelder teaches a thermal module (Fig.2), comprising: a heat sink, comprising:
a bottom 14; a plurality of fins 20, disposed on the bottom, each of the plurality of fins comprising a reference plane and a plurality of protrusions, and the reference plane being formed by a flowing direction and a height direction perpendicular to the flow direction,


    PNG
    media_image1.png
    457
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    516
    media_image2.png
    Greyscale


 wherein adjacent two of the plurality of protrusions in a row are formed on the same fin and arranged along the flowing direction (air flow direction in the figure above) and are convex toward opposite directions with respect to the reference plane, projections of the adjacent two of the plurality of protrusions in the same row are non-overlapped on the reference plane (reference plane is the vertical blue line above), and rows of through holes are formed by adjacent two of the plurality of protrusions formed on the same fin along the flowing direction.
      Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the heat fins configuration, as disclosed in Batchelder in the device of Legrande in order to achieve improved thermal management of the electronic device (lines 40-45 of col.3).
Legrande in view of Batchelder does not teach a cover, disposed on the plurality of fins; a plurality of side walls, disposed between the bottom and the cover, and surrounding the plurality of fins, wherein one of the plurality of side walls or the cover has an inlet while another one of the plurality of side walls or the cover has an outlet, a liquid is capable of flowing through the heat sink by entering the inlet and exiting by the outlet; and a base, disposed between the bottom of the heat sink and the light source.
Choudhury teaches a cover (top cover is horizontal portion shown in Fig.4B), disposed on the plurality of fins; a plurality of side walls (side walls of the top cover), disposed between the bottom and the cover, and surrounding the plurality of fins, 
 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to add the cover configuration, as disclosed in Choudhury in the device of Legrande in view of Batchelder in order to achieve improved thermal management of the electronic device ([0042]).
Further although Legrande in view of Batchelder and Choudhury teaches the general definition of convex shape ( that is a bulge shape in Batchelder) , however Legrande in view of Batchelder and Choudhury does not teach a rounded bulge shape of a convex contour, however it would have been obvious to one of ordinary skill in the art, before the effective filing date, to vary the bulged contour of Batchelder’s convex protrusion 
    PNG
    media_image3.png
    55
    66
    media_image3.png
    Greyscale
 into a more rounded convex bulge, that is a well-known shape of cooling channels in heat dissipation devices, as disclosed in Bratkovski’s that discloses the shape of the cooling channels are well known to have various shapes such as convex curved 
    PNG
    media_image4.png
    102
    123
    media_image4.png
    Greyscale
 in order to optimize the size, number and geometry of the resulting channels  ([0069], [0061],[0066] and Fig.7-13 in Bratkovski).

 teaches the base is integrated together with the electronic device (425 in Choudhury) that is to be cooled, it does not teach a base separate from the light source/’device that is to be cooled’. However it would have been obvious to one of ordinary skill in the art, before the effective filing date, to form a separate base, and to attach the electronic device such as a semiconductor light source of a projector to the base, such that the base is disposed between the bottom of the heat sink and the light source, as disclosed in Loong (wherein the heat transfer device 16 (last line of [0053]; in Fig. 1 and Fig.7 of Loong) is connected to an electronic device such as 18 that is separate from the base 20 see in last three lines of [0086]). It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify LeGrande in view of Choudhury and Bratkovski’s base, such that an electronic device as a semiconductor light source is separately attached to this base, as disclosed in Loong in order to provide flexibility of attachment of the heat sink through a separate base, to different types of electronic devices/semiconductor or other light sources.
Regarding claim 19, LeGrande in view of Choudhury, Bratkovski   and Loong teaches a projector further comprising a fan (Fig.1, 10 and [0042] in Loong), Although LeGrande in view of Choudhury, Bratkovski and Loong does not teach a housing (for the setup in Fig.1 of Loong), disposing the fan and the cooling arrangement within a housing involves routine skill in the art in order to achieve easy assembly.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable   over LeGrande in view of Choudhury, Bratkovski and Loong and further in view of Sayir
 Regarding claims 11 and 12, LeGrande in view of Choudhury, Bratkovski   and Loong teaches various shapes for the cooling channels ([0069] in Bratkovski), wherein a number of the at least two folds is two, but does not explicitly teach each of the plurality of protrusions further has a parallel portion parallel to the reference plane and connected between the two folds. However, cooling channels with each of the plurality of protrusions further has a parallel portion parallel to the reference plane is one of the many shapes known in the art as disclosed in Sayir (Fig.12 and [0080]) in order to conform to the base to accommodate curvatures and other deviations in planarity in the electronic package or other surface to which the base plate ([0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the honey comb shape wherein each of the plurality of protrusions further has a parallel portion parallel to the reference plane, as disclosed in Sayir in the device of LeGrande  in view of Choudhury , Bratkovski   and Loong  in order to conform to the base to accommodate curvatures and other deviations in planarity in the electronic package or other surface to which the base plate ([0080]).
Regarding claim 13, LeGrande in view of Choudhury, Bratkovski, Loong and Sayir teaches the thermal module, wherein the two folds are symmetrically formed with respect to an axis perpendicular to the parallel portion (From Fig.12 of Sayir) The same reason to combine art as in claim 12 applies.
[0068], [0080] in Sayir).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over LeGrande in view of Choudhury, Bratkovski, and Loong and further in view of Inagaki (US 20050121173, cited previously)

Regarding claims 15 and 16, LeGrande in view of Choudhury, Bratkovski, Loong teaches the invention set forth in claim 10 above but is silent regarding the heat sink satisfies a formula: 0.2D < W <0.8D, and W denotes a width that each of the plurality of protrusions convex from the reference plane, and D denotes a distance between adjacent two of the plurality of fins (for claim 15) and wherein D is greater than 1 mm and less than 3 mm (for claim 16).
In the same field of endeavor, Inagaki teaches a heat management structure with microchannels 211,212 (for example in Fig.10) wherein  hf is in 1-5 mm range ([0054]), and 

D=ht/2=2.6 mm for claim 7 and 
 W=2mm, D=2.6 mm, therefore 0.2x2.6<2<0.8x2.6 = 0.52<2<2.08 (which is the claimed relation 0.2D<W<0.8D for claim 6) in order to optimize the cooling capacity {0056]).
Although the relationship for claims 6 and 7 are disclosed for the microchannel shape of Inagaki, which is not exactly same as the shape of the microstructure of LeGrande in view of Choudhury, Bratkovski, Loong. However, since Inagaki teaches that the dimensions of the micro-channels in the same mm range (as disclosed in [0194] - [0201]) and  depend on factors such as cooling capacity ([0034],[0056]), heat transfer area and flow resistance ([0053]-[0054]), heat transfer property ([0057]), light weight and corrosion resistance ([0067]) ;flow rate ([0018],it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the relationship for W in claim 15 and D in claim 16 by routine experimentation, from the teachings of Inagaki, in the device of LeGrande in view of Choudhury, Bratkovski, Loong in order to optimize the cooling capacity ([0034] in Inagaki). 

Regarding claim 17, wherein each of the plurality of fins has a height H perpendicular to the flowing direction, wherein H is greater than 10 mm and less than 30 mm, LeGrande in view of Choudhury, Bratkovski, Loong and Inagaki teaches the coolant passage/direction as 21 (abstract) in Fig.3 of Inagaki, therefore the height perpendicular 

    PNG
    media_image5.png
    282
    584
    media_image5.png
    Greyscale

However, Inagaki indicates that this height wp is chosen according to the electronic device width “we” (Fig.10 and [0199]) and is greater than the width of the electronic device to be cooled but does not disclose the range of greater than 10 mm and less than 30 mm for the each of the plurality of fins has a height H perpendicular to the flowing direction. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the height in the range of greater than 10 mm and less than 30 mm based on the width of the electronic device that is to be cooled, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.

Regarding claim 18, LeGrande in view of Choudhury, Bratkovski, Loong and Inagaki teaches the thermal module , further comprising at least one partition 202 
Therefore from the teachings of Inagaki, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the partition, extended along the flowing direction and connected with one of the plurality of side walls in order to guide a flow of the liquid (Fig.9 and [0229] in Inagaki).
 				Response to Arguments
The arguments filed by the Applicant on 12/23/20 is acknowledged which is mainly drawn to the amended portion of the claims and are hereby moot in light of new grounds of rejection. Applicant is also directed to the interview summary attached with the office action with regards to proposed amendments. Examiner further respectfully notes that the honey comb like channels in heat sink devices as claimed in claims 1 and 10 and the variations of it are well known in the art as for example as shown in Fig. 9 of US 20080169093 or Fig.3 of US 6904961.
Contact Information

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/